DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
	This Office action is in response to correspondence received February 10, 2019.
	Claims 1-30 are pending and have been examined. 
Specification
The disclosure is objected to because of the following informalities: there are two a's in par 006.  
Appropriate correction is required.

Claim Objections
Claim 17 is objected to because of the following informalities:  "The" is repeated.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
In claim 11,

A collaborative tagging module executed by one or more physical processors … to process project and candidate collaborator information
Storage devices configured to store attributes of the project
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 14, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claims 4, 14, and 24, which are similar in scope, recite the limitation "the eliciting of collaborative participation," which is further modified.  It is unclear what limitation in independent claims 1, 11, and 21 this is further modifying, or if eliciting of collaborative participation is a new limitation that should be introduced in claims 4, 14, and 24.  For instance, there is no eliciting of collaborative participation in claims 1, 11, and 21, and such eliciting could be electronically transmitting the notifying communication, or processing the attributes of the project, or receiving project information indicating details of the project and candidate collaborator information identifying potential participants.  Because this limitation does not refer to any particular limitation in claims 1, 11, and 21 (respectively), there is insufficient antecedent basis for this limitation in the claim.
Therefore, claims 4, 14, and 24 are rejected under 35 USC 112.  
Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-30 are rejected because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 21 recites a "computer readable medium" which could be, under a broadest reasonable interpretation in light of the specification, a transitory signal, and transitory signals are non-statutory subject matter.  See MPEP 2106.03, In Re Nuijten.  Applicant's limitations that this occurs 
For the purposes of compact prosecution, Applicant's claims will be considered statutory subject matter in the subsequent 101 judicial exception rejection.  
Applicant may overcome the nonstatutory 101 rejection by amending, provided there is Specification support, to recite that the computer readable medium is non-transitory (or language of similar scope).
Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception – a certain method of organizing human activity-without a practical application or significantly more.  
This rejection follows the most recent MPEP revision (June 2020).  
	As described in MPEP § 2106, subsection III, Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter? Like the other steps in the eligibility analysis, evaluation of this step should be made after determining what applicant has invented by reviewing the entire application disclosure 
	Per Applicant's claims, 
Claims 1-10 are a method, which is a process.
Claims 11-20 are a system, which is a machine.
Claims 21-30 are a non-transitory computer readable medium, which is an article of manufacture. (See above, this is for compact prosecution purposes only that these claims are categorized here).
Therefore, Applicant's claims are directed to statutory subject matter.  
However, determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not end the eligibility analysis, because claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection.  MPEP 2106.04.
Step 2A, Prong One asks: Does the claim recite an abstract idea, law of nature, or natural phenomenon? In Prong One examiners evaluate whether the claim recites a judicial exception, i.e. whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim.  See MPEP 2106.04(II)(A)(1).
The abstract idea of claim(s) 1, 11, and 21 is defined as:
A method of eliciting collaborative participation for a project within a verticalized collaborative network, the method being:

processing the received project and candidate collaborator information to respectively store attributes of the project and contact information;
processing the attributes of. the project and candidate collaborator information to generate a notifying communication to the potential participants, the notifying communication including a message notifying each of the potential participants of recognition relative to the project, inviting each of the potential participants to register as members of the verticalized collaborative network system, and providing a [reply] for response to the invitations; and
transmitting the notifying communication to each of the potential participants in accordance with their respectively stored contact information.
The abstract idea steps recited in claims 1, 11 and 21 are those which are a mental process and a certain method of organizing human activity.  As explained in MPEP 2106.04(a)(2):
The courts consider a mental process (thinking) that "can be performed in the human mind, or by a human using a pen and paper" to be an abstract idea. CyberSource Corp. v. Retail Decisions, Inc., 654 F.3d 1366, 1372, 99 USPQ2d 1690, 1695 (Fed. Cir. 2011). As the Federal Circuit explained, "methods which can be performed mentally, or which are the equivalent of human mental work, are unpatentable abstract ideas the ‘basic tools of scientific and technological work’ that are open to all.’" 654 F.3d at 1371, 99 USPQ2d at 1694 (citing Gottschalk v. Benson, 409 U.S. 63, 175 USPQ 673 (1972)). See also Mayo Collaborative Servs. v. Prometheus Labs. Inc., 566 U.S. 66, 71, Parker v. Flook, 437 U.S. 584, 589, 198 USPQ 193, 197 (1978) (same).

The term "certain" qualifies the "certain methods of organizing human activity" grouping as a reminder of several important points. First, not all methods of organizing human activity are abstract ideas (e.g., "a defined set of steps for combining particular ingredients to create a drug formulation" is not a certain "method of organizing human activity"), In re Marco Guldenaar Holding B.V., 911 F.3d 1157, 1160-61, 129 USPQ2d 1008, 1011 (Fed. Cir. 2018). Second, this grouping is limited to activity that falls within the enumerated sub-groupings of fundamental economic principles or practices, commercial or legal interactions, and managing personal behavior and relationships or interactions between people, and is not to be expanded beyond these enumerated sub-groupings except in rare circumstances as explained in MPEP § 2106.04(a)(3). Finally, the sub-groupings encompass both activity of a single person (for example, a person following a set of instructions or a person signing a contract online) and activity that involves multiple people (such as a commercial interaction), and thus, certain activity between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within the "certain methods of organizing human activity" grouping. It is noted that the number of people involved in the activity is not dispositive as to whether a claim limitation falls within this grouping. Instead, the determination should be based on whether the activity itself falls within one of the sub-groupings.

	Applicant's claims recite an abstract idea because the claims, in part, represent steps that could be taken mentally or with pen and paper, and also a certain method of organizing human activity, specifically managing personal behavior or relationships or interactions between people (see MPEP 2106.05(a).  These steps can be performed mentally or between people.  First, collaborative participation is something done between people, and in fact this is what Applicant intends as well, this is Applicant's intended invention and an essential part of Applicant's invention.  See par 016: "facilitate and support collaborative efforts between and amongst participants (e.g., 
	Then, people can be organized to receive project information, including "details of the project," (further information about a project) and candidate collaborator information identifying potential participants.  This can be done on paper, and a verified collaborator can receive this and other kinds of information mentally by hearing it or by seeing it on paper. 
	Then, attributes of a project and contact information can be stored on paper, and a notifying communication to the potential participants can be generated verbally or on paper, along with information about recognition, an invitation, and providing a reply for response.
	Then, the notifying communication can be transmitted to each of the potential participants, on paper, by sending paper to participants.  It can also be communicated verbally. 	

Prong Two asks: Does the claim recite additional elements that integrate the judicial exception into a practical application? In Prong Two, examiners evaluate whether the claim as a whole integrates the exception into a practical application of that exception. If the additional elements in the claim integrate the recited exception into a practical application of the exception, then the claim is not directed to the judicial exception (Step 2A: NO) and thus is eligible at Pathway B. This concludes the eligibility analysis. If, however, the additional elements do not integrate the exception into a practical application, then the claim is directed to the recited judicial exception (Step 2A: YES), and requires further analysis under Step 2B (where it may still be eligible if it amounts to an ‘‘inventive concept’’).  See MPEP 2106.04(II)(A)(1).
This judicial exception is not integrated into a practical application because the additional elements merely use the computer or other machinery as a tool.  In MPEP 2106.04(d), it is noted that "merely reciting the words 'apply it' (or an equivalent) with the judicial exception," is not a practical application.  Therefore, according to the MPEP, this is not solely limited to computers but includes other technology that, recited in an equivalent to "apply it," is a mere instruction to perform the abstract idea on that technology.  
Claim 1:

A network 'system'
One or more physical processors programmed with computer program instructions
implemented by the network having one or more physical processors programmed with computer program instructions that, when executed by the one or more physical processors, cause the network system to perform the method, the method comprising
electronically receiving information
an imbedded communication link
electronically transmitting
Claim 11:
A network "system"
a communications module executed by one or more physical processors programmed with computer program instructions to establish communication 
a … module executed by the one or more physical processors programmed with computer program instructions to process information
one or more storage devices
module: processes information in the storage devices, and generates a communication and an imbedded communication link.
Claim 21:
A computer-readable medium … the medium have information recorded thereon which, when executed by a computer, causes the computer to perform the following:

process information
process information to generate a communication including an imbedded communication link
electronically transmit a communication
These elements are merely instructions to apply the abstract idea to a computer because the elements amount to no more than a generic computer performing generic computing steps such as transmitting information and an "imbedded link."  A generic computer that performs a commonplace business method, of which social networking is a commonplace business method, is a mere apply it instruction and is therefore not a practical application.  See MPEP 2106.05(f)(2), Alice, Versata.  Then, limitations such as including an imbedded link and electronically receiving and transmitting information are similar to applying or implementing a business method on the internet, and requiring a use of software to tailor information and provide it to a user, because an imbedded link is merely an instruction that software must be used for information to be sent to a user (the reply).  See Id., Ultramercial, Versata.  The elements in combination amount to no more than a computer being used on the Internet, which includes teachings of imbedded links, such as HTML.  Therefore, the additional elements are merely 'apply it' limitations that do not integrate the abstract idea into a practical application, and therefore the claims are directed to an abstract idea.  
Therefore, because the additional elements are merely instructions to apply the abstract idea to a computer, see MPEP 2106.05(f), they do not integrate the abstract idea into a practical application.  
Step 2B involves evaluating additional elements to determine whether they amount to an inventive concept requires considering them both individually and in combination to ensure that they amount to significantly more than the judicial exception itself. Because this approach considers all claim elements, the Supreme Court has noted that "it is consistent with the general rule that patent claims ‘must be considered as a whole.’" Alice Corp., 573 U.S. at 218 n.3, 110 USPQ2d at 1981 (quoting Diamond v. Diehr, 450 U.S. 175, 188, 209 USPQ 1, 8-9 (1981)). Consideration of the elements in combination is particularly important, because even if an additional element does not amount to significantly more on its own, it can still amount to significantly more when considered in combination with the other elements of the claim. See, e.g., Rapid Litig. Mgmt. v. CellzDirect, 827 F.3d 1042, 1051, 119 USPQ2d 1370, 1375 (Fed. Cir. 2016) (process reciting combination of individually well-known freezing and thawing steps was "far from routine and conventional" and thus eligible); BASCOM Global Internet Servs. v. AT&T Mobility LLC, 827 F.3d 1341, 1350, 119 USPQ2d 1236, 1242 (Fed. Cir. 2016) (inventive concept may be found in the non-conventional and non-generic arrangement of components that are individually well-known and conventional).  See MPEP 2106.05.  
Per the additional elements in these claims, imitations that the courts have found not to be enough to qualify as "significantly more" when recited in a claim with a judicial exception include: Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic Alice Corp., 573 U.S. at 225-26, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)).  MPEP 2106.05.  
The examination process involves carrying over their identification of the additional element(s) in the claim from Step 2A Prong Two and carrying over their conclusions from Step 2A Prong Two on the considerations discussed in MPEP §§ 2106.05(a) - (c), (e) (f) and (h).  Then, the examiner will re-evaluate any additional element or combination of elements that was considered to be insignificant extra-solution activity per MPEP § 2106.05(g), because if such re-evaluation finds that the element is unconventional or otherwise more than what is well-understood, routine, conventional activity in the field, this finding may indicate that the additional element is no longer considered to be insignificant.
The additional elements and their analysis are therefore carried over:  Applicant has merely recited elements that instruct the user to apply the abstract idea to a computer or other machinery.  The Examiner, in following MPEP guidelines, carries over the analysis in Prong 2 which analyzed the elements both alone and in combination and found they were no more than mere instructions to apply the abstract idea to a computer.  See MPEP 2106.05(f)(2).  Further, Applicant's additional elements particularly the imbedded link is a feature of HTML that has existed since HTML was developed and widely utilized since the early 90's.  As shown in "Early History of HTML," page 1, early HTML linked documents to each other using imbedded links, the bold, underlined text.  See Palmer, Sean B., "The Early History of HTML," available at:< https://web.archive.org/web/20080210072443/http://infomesh.net/html/history/early/ > archived on February 10, 2008.  Therefore, using imbedded links is well-understood, 
	Per the dependent claims:
	Per claims 2-10, 12-20, and 22-30, Applicant merely furthers the abstract idea with further limitations about collaboration.  Applicant also includes additional elements that are analyzed in the same way as above, including email messaging, text messaging, an address of a website (see history of HTML), and actuating an imbedded link (the purpose of a link is to click on it).  These are mere instructions to apply the abstract idea to a computer or other machinery and are similar to Ultramercial, Ameranth, and Intellectual Ventures v Cap One, in that the abstract idea is merely applied to basic, well-known, internet technology and other machinery.  Therefore, the dependent claims do not recite a practical application or significantly more than the abstract idea.
	Per claims 3, 4, 13, 14, 23, and 24, Applicant further defines the abstract idea because the limitations of including reward and/or recognition information to potential participants, or the intended result of participation iteratively leading to a viral expansion of verticalized relevant project content… is merely further defining the abstract idea.  Besides the defining of information in claim 3, 13, and 23, claims 4, 14, and 24 are merely the result of people reaching out to further people, which, iteratively (a common mathematical term that has no intrinsic technological reference) would "virally" (some sort of geometric expansion) examined the content and registered members.

	Claims 5, 9, 15, 19, 25, and 29 recite the additional limitations of a "website" and where the "imbedded communication link" is an "address of the website."  These limitations, like the imbedded communication link claimed earlier, is merely applying the abstract idea to a computer.  See MPEP 2106.05(f), Intellectual Ventures v. Erie Indem. Co., 850 F.3d 1315, 1331, 121 USPQ2d 1928, 1939 (Fed. Cir. 2017).  This is therefore not a practical application of or significantly more than the abstract idea of the independent claims.  
	Claims 6, 7, 8, 16, 17, 18, 26, 27, and 28 recite the additional limitations of "member devices" and "email messaging and/or text messaging."  The "member devices" are generic computer devices merely used to receive, process, and store data, which under MPEP 2106.05(f) are merely applying an abstract idea to a computer.  Using a separate device interacting with another device is similar to using a telephone unit with a computer, which as discussed under MPEP 2106.05(f) is merely invoking computers or other machinery as a tool to perform an existing process.  See TLI Comms v. AV Auto LLC (telephone unit and computer server).  Email and/or text messaging are also merely using computer related technology merely as a tool to perform an existing process, similar to how the telephone unit in TLI Comms sends 
	Claims 10, 20, and 30 merely embellish the abstract idea by defining the use of the verticalized collaborative network system through its configuration.  These claims do not add a practical application or significantly more to the abstract idea.  
Therefore, claims 1-30 are rejected under 35 USC 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 1, 3, 5-11, 13, 15-21, 23, and 25-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mount et al., USPGPUB 2011/0047484 A1, ("Mount"), in view of Pluschkell et al., US PGPUB 2009/0198565 A1 ("Pluschkell").  
Per claims 1, 11, and 21, which are similar in scope, Mount teaches the network system in paragraph [0022] where Mount teaches a "hosted network-based service."  Per claim 11 specifically, Mount teaches one or more storage devices configured to store computer program instructions in paragraph [0028] computer executable instructions are encoded on storage devices; Mount then teaches one or more physical processors configured to execute the computer program instructions; wherein the computer program instructions cause the one or more processors to: in paragraph [0028] where a central processing unit is taught. Per claim 21 specifically, Mount teaches a computer readable medium that executes instructions in paragraph [0028].  	Then, Mount teaches having one or more physical processors programmed with computer program instructions that, when executed by the one or more physical processors, cause the network system to perform the method, the method comprising in paragraphs [0029]-[0030].  
	Then, Mount teaches electronically receiving project information indicating details of the project in paragraph [0020] where a user creates a "hub" with name, description, and URL, which teaches details of the project.  Then, Mount teaches and candidate collaborator information identifying potential participants who have contributed to the project and their respective contact information, the project and candidate collaborator information in paragraph [0036] where the "hub creator" can "select users" in order to "send invitations" to the users via electronic mail or SMS, which teaches respective contact information.  This is further taught in par 021 where the hub data is persistently stored including the data of users and the roles of each user, where stored data teaches received because it is received into the storage.  Mount teaches specifically information identifying potential participants who have contributed to the project in paragraph [0039] where an activity log keeps and displays the activities of participants, which teaches contributions.  Mount then teaches provided by a verified collaborator of the verticalized collaborative network system in paragraph [0038] where a user may log onto a home page that displays the user's hubs using a username and password.  That Mount teaches a verticalized collaborative network system is taught in par 017 where "users may create hubs for various purposes in their life, such as for sharing content related to a child's soccer team, sharing work related documents, and sharing family photos or other content."  This is because users are sharing, which teaches collaborative, about one subject, which teaches verticalized, and in par 017 this is a network system because it is shared on an "internet based service," which is a network system.  
	Mount then teaches processing the received project and candidate collaborator information to respectively store attributes of the project in paragraph [0021] where the "hub data" is stored including "configuration information", which teaches project information and attributes of the project and the "list of users" which teaches candidate collaborator information.  Per claim 11, specifically, Mount teaches identify and store attributes of the project and contact information in the one or more storage devices in par 021 where data storage component stores hub data across user sessions including 
	Then, Mount proceeds to teach processing the attributes of the project and candidate collaborator information to generate a notifying communication to the potential participants, inviting each of the potential participants to register as members of the verticalized collaborative network system, and providing an imbedded communication link for response to the invitations; and electronically transmitting the notifying communication to each of the potential participants in accordance with their respectively stored contact information in paragraph [0036] where the "hub sharing component" generates a notifying communication to invite people to the "hub" and electronically transmits that communication and where "a link to a URL" teaches imbedded communication link for response to the invitations.  This is further taught in paragraph [0024] where "invitations" are sent through the system to user's email addresses, which teaches stored contact information because all the information in Mount is stored in the "data storage component," paragraph [0021].   
	Mount does not teach and a message notifying each of the potential participants of recognition relative to the project.  
	Pluschkell teaches an idea collaboration system with a collaboration market.  See Abstract.  
	Pluschkell teaches a message notifying each of the potential participants of recognition relative to the project in paragraph [0026] where a user may receive "public recognition," which Pluschkell defies as a "reward," and also in paragraph [0018] where in a "rewards section" of the display a user may "see and use rewards."  

	Per claim 3, 13, and 23, Mount and Pluschkell teach the limitations of claim 1, 11, and 21, respectively, above.  Mount does not teach the notifying communication includes reward and/or recognition information to potential participants.  
	Pluschkell teaches the notifying communication includes reward and/or recognition information to potential participants in paragraph [0026] where a user may receive "public recognition," which Pluschkell defies as a "reward," and also in 
	Per claim 5, 15, and 25, Mount and Pluschkell teach the limitations of claim 1, 11, and 21, respectively, above.  Mount further teaches wherein the electronically receiving of project information and candidate collaborator information is conducted through a website in Figures 5-10 where Mount shows a website where the hub is edited and files are added, which teaches electronically receiving of project information, and in Figures 11-12 where candidate collaborator information is conducted through a website is taught because the user is using the website to invite new members and input their information.
	As to claims 6, 16, and 26, Mount and Pluschkell teach the limitations of claims 5, 15, and 25, respectively, above.  Mount further teaches wherein the project information and candidate collaborator information is submitted to the website from member devices in paragraphs [0028]-[0029] where computing devices of various kinds may be used to "implement" the collaboration system.
	Per claims 7, 17, and 27, Mount and Pluschkell teach the limitations of claims 1, 11, and 21, respectively, above.  Mount further teaches wherein the attributes of the project are stored in a project database in paragraph [0021] where a database may store "hub data," and the hub is Mount's collaboration project teaching.  Mound then teaches candidate collaborator information is stored in a collaborator database in paragraph [0021] where the data storage component, storing "hub data", includes a "list of users," which teaches candidate collaborator information.  
wherein the notifying communication comprises email messaging and/or text messaging in paragraph [0024] where the invitation may come in an electronic mail message or text message (SMS).
	Per claims 9, 19 and 29, Mount and Pluschkell teach the limitations of claims 5, 15, and 25, respectively, above.  Mount further teaches wherein the imbedded communication link comprises an address of the website in paragraph [0036] where the link be a URL to access the shared hub, which teaches address of the website.
	As to claims 10, 20, and 30, Mount and Pluschkell teach the limitations of claims 1, 11, and 21, respectively, above.  Mount further teaches wherein the verticalized collaborative network system is configured to be project-centric to focus on processing of related project subject matter and interested collaborators in paragraph [0049] where the roles of the different participants in the hub is on uploading documents, adding items to lists, and changing widgets on the hub site.
	Claims 2, 12, and 22 is/are rejected under 35 USC 103 for being unpatentable over Mount et al., USPGPUB 2011/0047484 A1, ("Mount"), in view of Pluschkell et al., US PGPUB 2009/0198565 A1 ("Pluschkell"), in further view of Bonebrake, US PGPUB 2003/0187664 ("Bonebrake").  
	Per claims 2, 12, and 22, Mount and Pluschkell teach the limitations of claim 1, 11, and 21, respectively, above.  Mount further teaches in response to actuation of the imbedded communication link by the potential participants, the verticalized collaborative network system presents the potential participants with credential requests and, upon valid entry of the credential requests, the verticalized collaborative network system verifies and establishes the potential participants as registered members enabling access to review, verify, and revise the attributes of the project and opportunities to withdraw from participation of the project in paragraph [0055] where a user may click on a "hub-specific URL" such as the one taught in paragraph [0036], as explained in claim 1, and if the user is not logged on, the user must log on with "sufficient credentials."  A user may be a registered members enabling access to review, verify, and revise the attributes of the project if the user is an administrator or an author, as taught in paragraph [0049].  An user that is an author or administrator can, according to paragraph [0049], look at everything in the hub (the level of a reader or contributor), which teaches review; check the settings of the hub in Figure 10, Item 1040, which teaches verify; and, at the author or administrator level of the hub, to add or delete widgets and manage settings, which teaches revise the attributes, as taught in paragraph [0049].
	The combination of Mount and Pluschkell do not teach opportunities to withdraw from participation of the project.
	Bonebrake teaches a system for computerized collaboration on projects.  See paragraph [0024], see also Figure 2.
	Bonebrake teaches opportunities to withdraw from participation of the project in paragraph [0040] where if a project changes, a student may withdraw from a project.  
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the internet group project teachings of 
	Claims 4, 14, and 24 is/are rejected under 35 USC 103 for being unpatentable over Mount et al., USPGPUB 2011/0047484 A1, ("Mount"), in view of Pluschkell et al., US PGPUB 2009/0198565 A1 ("Pluschkell"), in further view of Saratovsky, Kari, "Creating a Virtuous Cycle of Engagement for Millennials," Care2, April 26, 2013, available at: <http://www.care2services.com/care2blog/creating-a-virtuous-cycle-of-engagement-for-millennials>, last accessed November 27, 2017 ("Saratovsky").  
	Per claims 4, 14, and 24, Mount and Pluschkell teach the limitations of claims 3, 13, and 23, above.  The combination of Mount and Pluschkell does not teach the eliciting of collaborative participation iteratively leads to a viral expansion of verticalized, relevant project content and registered members.
	The limitation, the eliciting of collaborative participation iteratively leads to a viral expansion of verticalized, relevant project content and registered members, is a intended result of eliciting collaborative participation is that it iteratively leads to a viral expansion.  See MPEP 2111.04.  This is because the phrase "leads to" evokes something in the future occurring because of what Applicant's invention has put in place.  An equivalent interpretation of Applicant's claim language is that the eliciting of collaborative participation will result in an iterative viral expansion of verticalized, relevant project content and registered members.  Therefore, the limitation that collaborative participation iteratively leads to a viral expansion is not given patentable weight. However, for the purposes of compact prosecution, prior art has been found for this limitation.  
Saratovsky teaches a virtuous circle for altruistic behavior.  See Page 1, 3.  
	Saratovsky teaches the eliciting of collaborative participation iteratively leads to a viral expansion of verticalized, relevant project content and registered members on page 3 where a "circle" is depicted that takes Inquisitors, turns them to Content Consumers, then to Activists, then to Peer Agents, which bring in more Inquisitors.
	It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the collaboration system teaching of Mount, as modified by Pluschkell, with the virtuous circle teaching of Saratovsky because Saratovsky teaches a problem: "So, how do we convert a new generation of organizational champions into loyal and passionate advocates and donors?  And how can we best position organizations so they are able to capture the limited time, dollars, and attention spans of a generation on the go?"  Then, Saratovsky teaches a suggestion that "[i]n Cause for Change, we introduce the Virtuous Cycle of Engagement as the core to building an organization's Millennial engagement strategy.  Here's what 
Therefore, claims 1-30 are rejected under 35 USC 103.  
Prior Art Made of Record and Not Relied Upon
	The following prior art is considered relevant to Applicant's disclosure but is not relied upon in the above rejection:
	Atlassian Software, [online], archived on January 11, 2012, available at: < https://web.archive.org/web/20120111094751/http://www.atlassian.com/ >
	Atlassian teaches collaboration between teams, tracking, and support, similar to Applicant's disclosure of tracking for projects.  
	Atlassian – Confluence Feature Tour, [online], archived on December 26, 2011, available at: < https://web.archive.org/web/20111226042813if_/http://www.atlassian.com/software/confluence/overview/tour/teams >
	Confluence, like Applicant's disclosure, teaches creating linkable threaded discussions and sharepoint for content embedding.  
	Griffin, US PGPUB 2014/0025734 A1, Dynamic Community Generation Based Upon Determined Trends Within A Social Software Environment.

	Chew et al., US PGPUB 2014/0019882 A1 Social Network Colaboration Space.
	Chew teaches clicking in a link in a hangout to be invited to a hangout.  See par 067.  Invitations can be sent as taught in par 0093.  Users can be categorized as players and spectators.  See par 0093.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD W. CRANDALL whose telephone number is (313)446-6562.  The examiner can normally be reached on M - F, 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sarah Monfeldt can be reached on (571) 270-1833.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RICHARD W. CRANDALL/           Examiner, Art Unit 3689